DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2, 4-5, 7, 9, 11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner suggests removing the term “substantially” from claim 4.
Regarding claims 5, 7, 11, and 14-15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner suggests removing the term “preferably” from claims 5, 7, 11, and 14-15.
Claim 9 recites the limitation “the heating plate or plates.” Claim 1 upon which claim 9 depends, only recites a heating plate. Claim 9 recites the limitation "the heating plate or plates" in lines 4-6.  There is insufficient antecedent basis for the limitation “plates” in the claim. Examiner suggests removing the term “plates” or amending claim 1 to reflect multiple heating plates.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 does not further limit claim 1 because claim 16 does not disclose any structures or functional limitations that would further define the heating device of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (US 8,934,764).
Regarding claim 1, Wei discloses a heating device (D) (Fig. 2  pluggable heating module) for use in a vehicle and configured for heating a fluid circulating between an inlet port (I) (Fig. 2 #113 water inlet) and an outlet port (0) (Fig. 2 #114 water outlet), which device comprises: 
(Fig. 2 #11 hollow proper) with a planar configuration, comprising a first face (A) (Top face of Fig. 2 #11 hollow proper) and a second face (B) (Bottom face of Fig. 2 #11 hollow proper) arranged on the side opposite the first face (A) (Top face of Fig. 2 #11 hollow proper), defining an inner chamber (C) (Fig. 2 #14 accommodation space) for the passage of the fluid, wherein the inner chamber (C) (Fig. 2 #14 accommodation space) comprises at least a first window (1. 1.2) (Top face of Fig. 2 #14 accommodation space defines a first window) arranged on one of the faces (A, B) of the chassis (1) (Fig. 2 #11 hollow proper); 
the inlet port (I) (Fig. 2 #113 water inlet)) is in fluid communication with the chamber (C) (Fig. 2 #14 accommodation space), and the outlet port (0) (Fig. 2 #114 water outlet) is in fluid communication with the chamber (C) (Fig. 2 #14 accommodation space); 
- a heating plate (2, 3) (Fig. 2 #22 heat conducting component); 
- at least one heating region (R) (Examiner considers the heating region to be any region on the Fig. 2 #22 heat conducting component since the Fig. 2 #21 PTC component makes contact with and transfers heat to the Fig. 2 #22 heat conducting component.) in the heating plate (2, 3) (Fig. 2 #22 heat conducting component); 
characterized in that the heating plate (2, 3) (Fig. 2 #22 heat conducting component) is configured for closing the at least one window (1. 1.2) (Top face of Fig. 2 #14 accommodation space defines a first window) of the inner chamber (C) (Fig. 2 #14 accommodation space) in a leak-tight manner (The Fig. 2 #22 heat conducting component creates two separate chambers where water flows through when Fig. 2 #22 heat conducting component is inserted into Fig. 2 #111 slot. Fig. 2 #12 upper cover plate and Fig. 2 #13 lower cover plate seals both chambers along with the Fig. 2 #22 heat conducting component.), 
wherein the heating region (R) (Examiner considers the heating region to be any region on the Fig. 2 #22 heat conducting component since the Fig. 2 #21 PTC component makes contact with and transfers heat to the Fig. 2 #22 heat conducting component.) of the heating plate (2, 3) (Fig. 2 #22 heat conducting component) is oriented towards the inside of the inner chamber (C) (Fig. 2 #14 accommodation space)  for heating fluid intended for circulating through the inner chamber (C) (Fig. 2 #14 accommodation space) (Examiner considers this limitation to be the intended use of the heating plate and does not provide a difference structurally or functionally between the claimed invention and the prior art.). 
Regarding claim 2, Wei teaches the heating device as appears above (see the rejection of claim 1), and Wei further teaches characterized in that the inner chamber (C) (Fig. 2 #14 accommodation space) additionally comprises a second window (1.2.2) (Bottom face of Fig. 2 #11 hollow proper defines a second window), the first window (1. 1.2) (Top face of Fig. 2 #14 accommodation space defines a first window) being arranged on one of the faces (A) of the chassis (1) (Top face of Fig. 2 #11 hollow proper) and the second window (1.2.2) (Bottom face of Fig. 2 #11 hollow proper defines a second window) being arranged on the opposite face (B) (Bottom face of Fig. 2 #11 hollow proper) of the chassis (1) (Fig. 2 #11 hollow proper), 
and wherein the device (D) comprises two heating plates, a first heating plate (2) (Fig. 2 #22 top plate of the heat conducting component) closing the first window (1. 1.2) (Top face of Fig. 2 #14 accommodation space defines a first window) and a second (Fig. 2 #22 bottom plate of the heat conducting component) closing the second window (1.2.2) (Bottom face of Fig. 2 #11 hollow proper defines a second window), 
wherein the heating regions (R) of both heating plates (2, 3) (Examiner considers the heating region to be any region on the Fig. 2 #222 heat conducting component since the Fig. 2 #21 PTC component makes contact with and transfers heat to the Fig. 2 #22 heat conducting component.) are oriented towards the inside of the inner chamber (C) (Fig. 2 #14 accommodation space)  for heating fluid intended for circulating through the inner chamber (C) (Fig. 2 #14 accommodation space) (Examiner considers this limitation to be the intended use of the heating plate and does not provide a difference structurally or functionally between the claimed invention and the prior art.).
Regarding claim 5, Wei teaches the heating device as appears above (see the rejection of claim 1), and Wei further teaches characterized in that the heating region (R) (Examiner considers the heating region to be any region on the Fig. 2 #22 heat conducting component since the Fig. 2 #21 PTC component makes contact with and transfers heat to the Fig. 2 #22 heat conducting component.) of the heating plate (2, 3) (Fig. 2 #22 heat conducting component) is in thermal communication with a heating element (2.1, 3. 1) (Fig. 2 #21 PTC heating component), preferably one or more resistors (See the 112(b) rejection above), arranged on the face of the heating plate (2, 3) (Fig. 2 #22 heat conducting component) opposite the face where the heating region (R) (Examiner considers the heating region to be any region on the Fig. 2 #22 heat conducting component since the Fig. 2 #21 PTC component makes contact with and transfers heat to the Fig. 2 #222 heat conducting component.) is located. 
Regarding claim 14, Wei teaches the heating device as appears above (see the rejection of claim 1), and Wei further teaches characterized in that the heating plates (2, 3) (Fig. 2 #22 heat conducting component) are attached to the chassis (1) (Fig. 2 #11 hollow proper) by means of welding, preferably by means of laser welding (Examiner considers the limitation “characterized in that the heating plates (2, 3) are attached to the chassis (1) by means of welding, preferably by means of laser welding” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113)
	Regarding claim 15, Wei teaches the heating device as appears above (see the rejection of claim 1), and Wei further teaches characterized in that the half-chassis (1. 1, 1.2) are attached to one another by means of welding, preferably by means of brazing (Examiner considers the limitation “characterized in that the half-chassis (1. 1, 1.2) are attached to one another by means of welding, preferably by means of brazing” to be a product by process limitation and does not structurally limit the claimed invention."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113).

Allowable Subject Matter
Claims 3-4 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 7, 9, 11, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The cited prior art does not disclose, teach or suggest the limitations from claims 3-5 and 6-13. It would not be obvious to combine the disclosure of Wei with any of the cited prior art because prior art reference Wei does not suggest any modifications may be performed on the disclosure of Wei. Furthermore, any modifications to Wei would not be obvious without the benefit of hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761